DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 3/4/22 is acknowledged.
Applicant indicated that claims 1, 2, 4, 5, 7, 8, 10, 11, 13, and 14 appear to read on the elected species. However, upon examination it appears instead that claims 10-11 read on a non-elected species having t-type attenuators such as species III and claims 13-14 read on non-elected species IV.
Accordingly, Claims 3, 6, and 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/22.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102a1 as being clearly anticipated by Hong et al. (US 2011/0140755).
	Hong (e.g. Figs. 7A-C) teaches a switched attenuator circuit including: a 1st switch (301) connected in parallel to a circuit element resistor (303); a second switch (e.g. the switch 302 in the right shunt) is in series with the parallel connected 1st switch (301) and resistor (303) from the left port of the circuit through the parallel circuitry (301, 303) and shunt switch  (302); the switches are switched in opposite on/off states as shown in Figs. 7B and 7C and the parasitic capacitance of their off states of both of the switches can be equal (e.g. in Fig. 9, C2 and C1 can both be 15 fF); and the switches operate as a short circuit in the on-state (other than small/negligible parasitic resistance that is inherent as a fundamental characteristic of transistor switches, e.g. see [0055]) and operate as a parasitic capacitance in the off state.

Allowable Subject Matter
s 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E JONES whose telephone number is (571)272-1762. The examiner can normally be reached 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Stephen E. Jones/Primary Examiner, Art Unit 2843